DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Invention I, claims 1-9, without traverse in the reply filed on 9/22/2022 is acknowledged.
Claim 10 is withdrawn


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “harrowing regularly” (regulating temperature of the fermented material and replenishing oxygen by stirring regularly). It is unclear what is meant by “harrowing regularly”.  Additionally, it unclear whether the material in the parentheses is a limitation of the claim or not.  
Claims 2-9 are rejected for being dependent on claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101691533 and CN106605737 in view of and Bawa, Technology, applications and modelling of ohmic heating: a review, J Food Sci Technol (October 2014) 51(10):2304–2317 (BAWA).
Claim 1 recites a A method for producing a Cardamine hupingshanensis (C. hupingshanensis) selenium-enriched Chinese yellow rice wine, comprising:
step 1: selecting C. hupingshanensis, and preparing the C. hupingshanensis into a juice containing effective components of the C. hupingshanensis, or drying the C. hupingshanensis to a moisture content of 10-12% and crushing the C. hupingshanensis to obtain C. hupingshanensis powder;
step 2: soaking glutinous rice raw materials in clear water to absorb water and expand to obtain soaked glutinous rice, taking out the soaked glutinous rice and steaming the soaked glutinous rice to obtain steamed glutinous rice, cooling the steamed glutinous rice to 28-30° C., and mixing the steamed glutinous rice with distillers' yeast to obtain a first mixed product, and pre-fermenting the first mixed product at 28-30° C. in a fermentation tank to obtain fermented material, after a temperature of the fermented material rising to 32-35° C., harrowing regularly (regulating temperature of the fermented material and replenishing oxygen by stirring regularly) to obtain a pre-fermented product;
step 3: performing a post-fermentation on the pre-fermented product at 10-20° C., performing a pressure filtration to obtain a first pressure filtrate, putting the first pressure filtrate aside at −5-0° C. for clarification, filtering the first pressure filtrate to obtain a second pressure filtrate, then heating and sterilizing the second pressure filtrate in ohmic heating equipment, and after heating and sterilizing, adding 30-50 mL of the juice containing the effective components of the C. hupingshanensis into each liter of the second pressure filtrate to obtain the C. hupingshanensis selenium-enriched Chinese yellow rice wine;
wherein as an option, step 3 comprises adding the C. hupingshanensis powder into the pre-fermented product to obtain a second mixed product, post-fermenting the second mixed product at 10-20° C. and then performing a pressure filtration to obtain a third pressure filtrate, putting the third pressure filtrate aside for clarification, filtering the third pressure filtrate to obtain a fourth pressure filtrate, and then heating and sterilizing the fourth pressure filtrate in the ohmic heating equipment to obtain the C. hupingshanensis selenium-enriched Chinese yellow rice wine, wherein a quality of the C. hupingshanensis powder is 5-10% of a quality of the glutinous rice raw materials.
CN101691533 teaches immersing raw glutinous rice in clean water to allow water absorption and expansion, taking out the glutinous rice, steaming, cooling to 28-30° C (see steps B, C and D of CN101691533 with step D teaching the same temperature as claimed), mixing with a wine yeast (i.e., considered a distiller’s yeast as claimed), placing in a fermentation tank for pre-fermentation at 28-30° C (see step E of CN101691533 where red yeast is added ).  Thus, the disclosed temperature touches on that claimed in the pre-fermentation step.    CN101691533 teaches in step E that fermentation medium needs to be mixed uniformly during the process and kept a temperature of 27-28oC.  
 Step E is as follows: 

    PNG
    media_image1.png
    287
    1616
    media_image1.png
    Greyscale


It would have been obvious to harrow regularly as CN101691533 teaches turning and mixing the culture on a regular basis. 
In step G (lines 132-134), press filtering and clarifying is used prior to the second fermentation. It would have been obvious to press filter and clarify before or after the second fermentation based on preferred tastes of the resulting second fermentation. Indeed, there is no evidence in the present specification that this step is critical.  In a second fermentation, CN101691533 teaches pouring the first pre-fermented material into a jar, covering a jar opening by using lotus leaf and bamboo 135 casing immediately; tying it by ramie; finally sealing by soil; and storing and aging for up to a year.  The reference is silent as to the temperature but 10-20oC is also room temperature (i.e., 20oC).  It would have been obvious to one skilled in the art to store the second fermentation at 20oC. 
In step I, CN101691533 cools the medium to -6 to -5oC.  This touches on that claimed.  The resulting rice wine is then ultra filtered. CN101691533 does teach sterilizing the product but does not specify using ohmic heating equipment for sterilization. 
CN101691533 does not teach selecting and adding the C. hupingshanensis selenium-enriched Chinese yellow rice wine.
CN106605737 teaches that  Cardamine hupingshanensis extract can be made into a tea with selenium is suitable for people with organic selenium supply requirements and can be used in 1) treating and protecting cancer, 2) improving immunity, 3) treating and preventing diabetes, 4) preventing and treating cataract, 5) preventing and treating cardiovascular and cerebrovascular diseases, 6) preventing and treating Keshan disease, 7) preventing and treating Kaschin-Beck disease, 8) treating and preventing arthritis, 9) detoxifying and expelling toxin; 10) preventing and treating liver diseases, and protecting liver, 11) delaying aging, and 12) relieving pain of cancer patients caused by chemoradiotherapy.
It would have been obvious to add Cardamine hupingshanensis extract to 1) treating and protecting cancer, 2) improving immunity, 3) treating and preventing diabetes, 4) preventing and treating cataract, 5) preventing and treating cardiovascular and cerebrovascular diseases, 6) preventing and treating Keshan disease, 7) preventing and treating Kaschin-Beck disease, 8) treating and preventing arthritis, 9) detoxifying and expelling toxin; 10) preventing and treating liver diseases, and protecting liver, 11) delaying aging, and 12) relieving pain of cancer patients caused by chemoradiotherapy.  As to the amount of extract/juice, CN106605737 teaches that an amount extract/tea can be added so that 130-400ug containing organic selenium (231-234). It would have been obvious to add enough extract/tea so as to provide the needed health benefits, as desired. 
The reference above do not teach ohmic heating when sterilizing. 
BAWA teaches that using Ohmic current to sterilize food and sterilized in a manner that is equally comparable to the current methods of processing (pg. 2305, left column, last paragraph).
Thus, it would have been obvious to use ohmic heating, as BAWA teaches ohmic heating is effective in sterilizing food.  
Given the claimed invention is a recipe for making Chinese yellow rice wine, it is noted that the applicant is also respectfully reminded that while food items and method of making food are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).
The last paragraph indent of step 3 is recited as optional and thus not required.

Claim 2 recites that the method for preparing the juice containing the effective components of the C. hupingshanensis in step 1 is as follows: cleaning the C. hupingshanensis, removing impurities from the C. hupingshanensis and squeezing the C. hupingshanensis into the juice.
CN101691533 does not teach selecting and adding the C. hupingshanensis selenium-enriched Chinese yellow rice wine.
CN106605737 teaches that  Cardamine hupingshanensis extract can be made into a tea with selenium is suitable for people with organic selenium supply requirements and can be used in 1) treating and protecting cancer, 2) improving immunity, 3) treating and preventing diabetes, 4) preventing and treating cataract, 5) preventing and treating cardiovascular and cerebrovascular diseases, 6) preventing and treating Keshan disease, 7) preventing and treating Kaschin-Beck disease, 8) treating and preventing arthritis, 9) detoxifying and expelling toxin; 10) preventing and treating liver diseases, and protecting liver, 11) delaying aging, and 12) relieving pain of cancer patients caused by chemoradiotherapy. In lines 116-140, it is taught that the that  Cardamine hupingshanensis is cleaned (i.e., which removes impurities) and compressed and screened. It would have been obvious to do so before making a tea extract. 


Claim 3 recites a method for preparing the juice containing the effective components of the C. hupingshanensis in step 1 is as follows: drying the C. hupingshanensis to a moisture content of 10-12% to obtain dried C. hupingshanensis and crushing the dried C. hupingshanensis to 80-120 mesh to obtain crushed C. hupingshanensis, taking the crushed C. hupingshanensis and water according to a mass ratio of 1:(2-3), soaking the crushed C. hupingshanensis in the water for 1-2 h, and extracting an extract containing the effective components of the C. hupingshanensis by an extraction method.
	CN101691533 is silent as to preparing C. hupingshanensis.
	As to drying and crushing, CN106605737 teaches that C. hupingshanensis can be dried at 30-50 DEG C of oven drying at low temperature, nutrient loss is reduced. The material is dried and shredded/crushed until a micropowder and course petal product can be produced (lines 292-300). It would have been obvious to dry the material at a moisture content that would allow such processing. 
	As to the soaking and extracting, it is taught that the extract/juice can be expressed with 95oC water. As to the ratios and amount of time soaking, it would depend on the amount of material being treated, along with the amount of selenium in the material. 


Claim 4 recites that the soaking in step 2 is performed at 10-20° C. for 5-7 days.
CN101691533 teaches immersing raw glutinous rice in clean water to allow water absorption and expansion in step B.  The temperature is 15-20oC which falls within that claimed. As to the amount of time, it would have been obvious to vary the amount of time based on amount of absorption needed. 

Claim 5 recites that the pre-fermentation time in step 2 is 7-10 days.
CN101691533 teaches in step E that fermentation last up to 40 days, including 7-9 days.  It would have been obvious to vary the amount of time based on desired taste.  


Claim 6 recites an interval of the harrowing in step 2 is 4-6 h, and a number of the harrowing is 15-30.
CN101691533 teaches the concept of stirring the culture on a regular basis and maintaining the temperature in step E.  Step E is as follows: 

    PNG
    media_image1.png
    287
    1616
    media_image1.png
    Greyscale


It would have been obvious to also stir the culture with an implement such as rake so that to release heat form the fermentation to control the temperature.  As to stirring when the temperature rises to 32-35° C, it would have been obvious to start stirring at a temperature that allows the fermentation to proceed while still allowing the yeast to function at its optimum temperature range.  Indeed, Indeed, the present specification fails to show any criticality as to how the culture is mixed (i.e., stirring with rake v. mixing) or as to when to mix (i.e., temperature) .  

Claim 7 recites a post-fermentation time in step 3 is 30-60 days.
CN101691533 teaches pouring the first pre-fermented material into a jar, covering a jar opening by using lotus leaf and bamboo 135 casing immediately; tying it by ramie; finally sealing by soil; and storing and aging for up to a year. However, it would have been obvious to vary the fermentation time based on desired flavor. 

Claim 8 recites that in step 3, the first pressure filtrate or the third pressure filtrate is put aside in refrigeration equipment at −5-0° C. for 12-24 h.
In step I, CN101691533 teaches that the filtrate is cryothermally treated at a temperature of -6 to -5 oC.  Thus, this touches on the claimed range. Given the teaching of cryothermal treatment, it would have been obvious to use a freezer.  It also would have been obvious to vary temperature and hold times based on desired membrane performance (i.e., flux,  amount of flocculation desired by freezing, etc…).
 
Claim 9 recites that the heating and sterilizing in step 3 is performed at 80-85° C. for 5-10 min.
CN101691533 teaches that the temperature for sterilizing is 85-87 degrees C for up to 25 minutes. It would have been obvious to one skilled in the art to vary the time needed to sterilize based on level of sterilization needed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No.  17/026,500 in view of KR101647917. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims do not teach adding that Stachys sieboldii . KR101647917 teaches that Stachys sieboldii can be added to a wine to inhibit cerebral infarction, dementia, diabetics, and high blood pressure (abstract). Thus, it would have been obvious to one skilled in the art to add Stachys sieboldii  extract to inhibit cerebral infarction, dementia, diabetics, and high blood pressure. As to the amount it is noted that in lines 378-382 that the extract of is less than 5 parts per 100 parts of the rice wine. 30 to 50ml/L corresponds to 3 to 5 parts per 100 parts. It would have been obvious to provide 30 to 50 ml per of  Stachys sieboldii  extract to 1L of sterilized rice wine base product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799